377 F.3d 1162
David Larry NELSON, Plaintiff-Appellant,v.Donal CAMPBELL, in his individual and official capacity as Commissioner of the Alabama Department of Corrections, Grantt Culliver, Defendants-Appellees.
No. 03-15095.
United States Court of Appeals, Eleventh Circuit.
July 20, 2004.

Harriet Victoria Smith, Michael K. McIntyre, Law Office of Michael McIntyre, Atlanta, GA, for Plaintiff-Appellant.
J. Clayton Crenshaw, Michael Boysie Billingsley, Alabama Atty. Gen., Montgomery, AL, for Defendants-Appellees.
Appeal from the United States District Court for the Middle District of Alabama (No. 03-01008-CV-T-N); Myron H. Thompson, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before ANDERSON, HULL and WILSON, Circuit Judges.
PER CURIAM:


1
Nelson filed a complaint in the district court. The district court dismissed the complaint for lack of jurisdiction. We affirmed. Nelson v. Campbell, 347 F.3d 910 (11th Cir.2003). The Supreme Court granted certiorari, 540 U.S. 1046, 124 S.Ct. 835, 157 L.Ed.2d 692 (2003). Later, the Supreme Court reversed and remanded for further proceedings consistent with its opinion. 541 U.S. ___, 124 S.Ct. 2117, 158 L.Ed.2d 924 (2004).


2
Accordingly, the judgment of the district court is reversed and the case is remanded to the district court for proceedings consistent with the opinion of the Supreme Court.


3
REVERSED and REMANDED.